United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.S., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Carol Stream, IL, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1774
Issued: April 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ hearing representative’s decision dated May 15, 2008, which affirmed
the denial of his recurrence of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability for the period October 4 to November 17, 2007, causally related to his accepted
November 15, 2002 employment injury.
FACTUAL HISTORY
On November 15, 2002 appellant, then a 75-year-old maintenance mechanic, injured his
back and legs as a result of being struck by a bulk mail container at work. He stopped work on
November 16, 2002. Appellant was released to limited duty on November 15, 2002 by his
treating physician, Dr. John T. Giardi, an internal medicine specialist. On March 17, 2003 the

Office accepted the claim for lumbar strain and authorized physical therapy. On July 22 and 28,
2004 it accepted neck strain, left knee strain and radiculopathy.
On October 22, 2007 appellant filed a notice of recurrence of disability claiming that he
stopped work from October 4 to November 17, 2007 due to his 2002 injury. He performed light
duty after the injury. The employing establishment noted that appellant returned to modified
duty after his injury and was currently working on small parts repair. In a separate letter, also
dated October 22, 2007, appellant alleged that his injury “was never resolved, so I have been
under continuous Dr’s care since injury date November 15, 2002.”
In a report dated October 2, 2007, Dr. Andrew Gordon a Board-certified neurologist,
noted that appellant had complaints of “significant” back and leg pain which “at this point seems
slightly worse.” He examined appellant and determined that appellant did not have any new
findings on examination. Dr. Gordon opined that appellant had relatively severe lumbosacral
radiculopathy, probable underlying polyneuropathy, carpal tunnel and cervical spondylosis, with
significant chronic pain. He recommended that appellant undergo an electromyography (EMG)
scan of all four extremities to further evaluate the relative contribution of neuropathy vs.
radiculopathy. Dr. Gordon advised that appellant try another pain clinic despite his lack of
success.
In a disability certificate dated October 2, 2007, he diagnosed lumbosacral
radiculopathy and neuropathy and advised that appellant remain off work until October 19, 2007.
On October 2, 2007 Dr. Gordon diagnosed radiculopathy and opined that appellant could not
return to regular duty. However, he noted restrictions for light duty, which included sitting for
no more than 1 hour, standing for no more than 30 minutes and climbing, kneeling, bending,
stooping, twisting, pulling or pushing for no more than 30 minutes, twist pull or push for no
more than 1½ hours per day, grasping, fine manipulation and reaching above the shoulder for no
more than a ½ hour per day. The employing establishment filled out the requirements for the
position, which indicated that appellant would be required to stand and walk for two hours per
day, bend or stoop for one hour per day, twist for five hours per day, pull and push for three
hours per day and grasp for two hours per day, do fine manipulation for five hours per day and
reach above the shoulder for five hours per day.
In an October 30, 2007 report, Dr. Gordon reevaluated appellant and advised that he was
“doing about the same.” He made no new findings on examination. Dr. Gordon diagnosed
severe lumbosacral radiculopathy and stenosis. He noted that appellant’s computed tomography
(CT) scan revealed a T12 compression fracture of indeterminate age, underlying polyneuropathy,
carpal tunnel syndrome and cervical spondylosis. Dr. Gordon repeated his recommendation that
appellant undergo an evaluation at a pain clinic.
By letter dated November 5, 2007, the Office advised appellant that it had received his
claim for a recurrence of disability on October 4, 2007. It informed him of the evidence needed
to support his claim and requested that he submit further medical opinion within 30 days.
On November 23, 2007 the Office received a statement from appellant, who continued to
perform his light-duty assignment but contended that the work exceeded the limits set by his
physician. Appellant attached a copy of his current restrictions, his modified work assignment
and a copy of Dr. Gordon’s October 2, 2007 light-duty restrictions. He noted that his work as a
scrapper required hours of standing, reaching, scooping and kneeling.

2

The modified-duty assignment, which appellant accepted on October 30, 2007, specified
that as a small parts repairer he would spend seven hours per day, repairing small parts and one
hour per day relaying trouble calls. The job offer from the employing establishment noted that it
was made in relation to appellant’s November 15, 2002 work injury. The physical requirements
were listed as lifting small parts not to exceed five pounds and answering telephones and using
“walkie[-]talkies.”1
By decision dated January 17, 2008, the Office denied appellant’s claim for a recurrence
of disability. It found that the factual and medical evidence did not establish that the recurrence
resulted from the accepted work injury.
On January 22, 2008 appellant requested a review of the written record. In a diagnostic
report dated October 10, 2007, Dr. Thomas J. Figler, a Board-certified diagnostic radiologist,
determined that appellant did not have deep vein thrombosis. An October 10, 2007 CT scan of
the lumbar spine without contrast, by Dr. William Keenan, a Board-certified diagnostic
radiologist, found diagnosed multilevel disc bulging, severe spinal stenosis at L3-4 and L4-5 and
neural foraminal narrowing. The Office also received laboratory reports dated October 10, 2007.
In a January 22, 2008 report, Dr. Gordon noted that appellant continued to have
significant painful paresthesias of both lower extremities and the right arm. He indicated that
appellant did not have lumbar stenosis and cervical stenosis. Dr. Gordon advised that epidural
injections for the back helped to some extent but appellant continued to experience symptoms of
pain in his feet, paresthesias and gait disorder. He completed a duty status report for appellant
and prescribed light-duty restrictions.
The Office also received a January 2, 2007 radiology report from Dr. Nicholas Kinnas, a
Board-certified diagnostic radiologist, who noted significant narrowing of the C6-7 interspaces
associated with anterior and posterior osteophytes and mild narrowing of C5 and C6 and
degenerative changes involving C6-7. It also received hip x-rays.
In an April 16, 2008 report, Dr. Gordon repeated his diagnoses that appellant had
relatively severe lumbosacral radiculopathy and stenosis, as well as underlying cervical stenosis.
He requested a rolling walker and physical therapy.
By decision dated May 15, 2008, an Office hearing representative affirmed the
January 17, 2008 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which has resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 The term “disability” means incapacity, because of an employment
1

The record also contains a small parts modified assignment offer signed by appellant on May 18, 2007.

2

20 C.F.R. § 10.5(x).

3

injury, to earn the wages the employee was receiving at the time of injury.3 The term also means
the inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn, except for when such withdrawal occurs for reasons of misconduct,
nonperformance of the job duties or a reduction-in-force.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantive evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.6 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.7 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
Appellant’s claim was accepted for lumbar strain, neck strain, left knee strain and
radiculopathy. He alleged a recurrence of total disability from October 4 to November 17, 2007.
Appellant contended that his light-duty assignment exceeded the limits set by his physician. He
alleged that his current work as a scrapper required hours of standing, reaching, scooping and
kneeling. Accompanying the claim was an October 20, 2007 modified job offer as a small parts
repairer, which appellant accepted on October 30, 2007. The offer provided that appellant would
spend seven hours per day repairing small parts and one hour per day relaying trouble calls. The
physical requirements were listed as lifting small parts not to exceed five pounds and answering
telephones and using “walkie[-]talkies.”9 Appellant submitted the October 2, 2007 duty status
3

Id. at § 10.5(f).

4

See supra note 2.

5

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

6

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

7

Duane B. Harris, 49 ECAB 170, 173 (1997).

8

Gary L. Fowler, 45 ECAB 365, 371 (1994).

9

The modified offer small parts modified assignment offer signed by appellant on May 18, 2007 appears to have
similar duties to the one he signed on October 30, 2007. However, the copy of the offer accepted on May 18, 2007
is partially illegible.

4

report of Dr. Gordon, who reviewed the restrictions listed by the employing establishment, which
included that he would be required to stand and walk for two hours per day, bend or stoop for
one hour per day, twist for five hours per day, pull and push for three hours per day and grasp for
two hours per day, do fine manipulation for five hours per day and reach above the shoulder for
five hours per day. Dr. Gordon indicated that appellant could perform light duty; however, he
limited sitting for no more than 1 hour, standing for no more than 30 minutes and climbing,
kneeling, bending, stooping, twisting, pulling or pushing for no more than 30 minutes, twist, pull
or push for no more than 1½ hours per day, grasping, fine manipulation and reaching above the
shoulder for no more than a ½ hour per day
The restrictions prescribed by Dr. Gordon, limited appellant to stand, climb, kneel, bend,
stoop, twist, pull, push, reach above the shoulder or do fine manipulation for no more than
30 minutes per day. This was clearly more restrictive on appellant’s activities than the
requirements specified by the employing establishment. The Office did not make any further
inquiries to ascertain whether the modified-duty position had changed or to otherwise define the
precise duties and job requirements relevant to the period October 4 to November 17, 2007. For
this reason, the case is not in posture for decision.
The case will be remanded to the Office for further development of the factual evidence
as it did not adequately consider appellant’s claim that he sustained disability because he was
required to perform duties beyond his work restrictions. As above, a change in the nature and
extent of light-duty job requirements may serve as a basis for establishing an employmentrelated recurrence of disability.10 The Office did not have the employing establishment respond
to this allegation. It, as part of its responsibility in the development of the evidence, had an
obligation to make further attempts to obtain such a response.11 After such development as it
deems necessary, the Office should issue an appropriate merit decision regarding appellant’s
claim for a recurrence of disability beginning October 4, 2007.
CONCLUSION
The Board finds that the case is not in posture for decision. The case will be remanded to
the Office for further development of the evidence.

10

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

11

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

5

ORDER
IT IS HEREBY ORDERD THAT the Office of Workers’ Compensation Programs’
hearing representative’s decision dated May 15, 2008 be set aside and the case remanded to the
Office for further proceedings consistent with this decision of the Board.
Issued: April 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

